Name: 1999/494/EC, ECSC, Euratom: Council Decision of 9 July 1999 on the referral of the case of Mr Bangemann to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration;  business classification;  communications
 Date Published: 1999-07-24

 Avis juridique important|31999D04941999/494/EC, ECSC, Euratom: Council Decision of 9 July 1999 on the referral of the case of Mr Bangemann to the Court of Justice Official Journal L 192 , 24/07/1999 P. 0055 - 0055COUNCIL DECISIONof 9 July 1999on the referral of the case of Mr Bangemann to the Court of Justice(1999/494/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 9 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 126 thereof,Whereas:(1) pursuant to the third subparagraph of Article 213(2) of the Treaty establishing the European Community, the third subparagraph of Article 9(2) of the Treaty establishing the European Coal and Steel Community (ECSC) and the third subparagraph of Article 126(2) of the Treaty establishing the European Atomic Energy Community (EAEC), the Members of the Commission, when entering upon their duties, give a solemn undertaking that, both during and after the term of office, they will respect the obligations arising therefrom and in particular their duty to behave with integrity and discretion as regards the acceptance, after they have ceased to hold office, of certain appointments or benefits;(2) by letter of 29 June 1999, Mr Martin Bangemann, Member of the Commission of the European Communities, informed Mr Gerhard SchrÃ ¶der, President of the Conference of the Representatives of the Governments of the Member States of the European Union, of his intention of taking up an appointment with the Telefonica Company;(3) Mr Martin Bangemann is the Member of the Commission responsible, since 1992, for the information technology and telecommunications sectors, and the duty of discretion deriving from his responsibilities should have induced Mr Bangemann to decline the appointment which he has accepted with the Telefonica Company;(4) under these circumstances the Council should refer the matter to the Court of Justice of the European Communities pursuant to the last sentence of the third subparagraph of Article 213(2) of the Treaty establishing the European Community and the corresponding provisions of the ECSC and EAEC Treaties,HAS DECIDED AS FOLLOWS:Article 1The case of Mr Bangemann shall be referred to the Court of Justice of the European Communities pursuant to the last sentence of the third subparagraph of Article 213(2) of the Treaty establishing the European Community and the corresponding provisions of the ECSC and EAEC Treaties.Article 2This Decision shall be communicated to Mr Bangemann, to the President of the Commission of the European Communities and to the Governments of the Member States of the European Union.Done at Brussels, 9 July 1999.For the CouncilS. NIINISTÃ The President